Title: From Louisa Catherine Johnson Adams to John Adams, 25 April 1821
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					My Dear John
					Washington 25 April 1821
				
				You become so testy I almost begin to feel disinclined to write to you at all as my Letters instead of contributing to your happiness appear to produce a contrary effect—I do not think you more wild than young men of your age generally are but I think you suffer your passions frequently to master your reason and on this account I have sometimes been apprehensive that you might suffer severely from the consequence of your intemperance—I am happy to find you well employed and hope your critique of Kenilworth will fully answer your expectations and reward your labours—It is remarkably well written but I do not think he has drawn so finished a portrait of Elizabeth as might of been expected—The contrast between the helpless loveliness of the Countess of Leicester and Varney is awfully striking and the character of Leicester is truly contemptible shuffling base and wicked—You have no doubt in your review of the work sought in history for the great proportion of the characters which are prominent and have ascertained the correctness of the facts represented. I expect to be favoured with a sight of the piece when completed and have no doubt I shall be highly gratified with your production—On this day I presume you are occupied in attendance to the exhibition where your brother is again to maintain his reputation as a Speaker. That he will succeed I have no doubt and it will procure him a very great advantage on his entrance into life (that is upon a larger scale) to have gained such a point—Oratory in this Country is a gift and is the real source when well understood and well applied by which Ambition is fed—It is therefore necessary for every young man who has to make his own fortune in the World to devote much of his attention and study to this particular branch of his education and to determine early to baffle all impediments to its acquirement—We have proof, of the possibility of this in the History of Demosthenes who labouring under a natural impediment succeeded in correcting the deficiency by laborious exertion and unceasing application—You have nothing of this kind to apprehend as nature has been bountiful in her gifts and has denied no essential qualification—To Charles I recommend to pay particular attention to these recommendations and to be assured that at his time of life we can if we will mould ourselves to what form we please—But we must not lose the opportunity for want of exertion and supinely sit down with a conviction taken up on the weakest pretences that because we have failed once, twice, nay thrice; we are never to succeed: on the contrary this very want of success in our first attempts should lead us to pursue with ardour to conquer the difficulties and like Demosthenes to acquire greater glory and immortal and unperishable fame for having attained to that which even Nature seemed to deny.Who is the Author of Sukey? Send me the Poem! I am obliged to close my Letter as my paper is out—Adieu—
				
					L. C. Adams.
				
				
			